State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 13, 2015                   520127
________________________________

In the Matter of ERIC J.
   SHIELDS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., Lahtinen, Garry and Rose, JJ.

                             __________


     Eric J. Shields, Moravia, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a prison disciplinary determination rendered following
a tier III hearing. The Attorney General has advised this Court
that the determination at issue has been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. In light of
this, and given that petitioner has received all the relief to
                              -2-                  520127

which he is entitled, the matter must be dismissed as moot (see
Matter of Tevault v Prack, 127 AD3d 1483 [2015]).

     Peters, P.J., Lahtinen, Garry and Rose, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court